DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 8/30/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration. 
Claims 1-20 are pending.
Currently, claims 1-18 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3, it is suggested that the wording of “a query protein” changes to - - the query protein – consistent with the premable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

It is noted both claims 10 and 15 applicants recite indefinite language “such as”. The wordings “such as” lacks metes and bounds for this term. Please correct it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-10, 12-15 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180320175) in view of Vulfson (WO 2003089900; IDS reference).

With regard to claims 1, 16-18, as to the so-called “query protein”, section 0031 in the specification refers to “a polypeptide that can be used to detect interactions with that polypeptide”. Under broadest reasonable interpretation (BRI), the query protein can be any protein or ligand peptide that interact with another molecules, e.g. protein, peptide, DNA, RNA, carbohydrate, or lipid. 


Vulfson teaches advantages of covalently immobilizing protein on a substrate for protein interaction analysis, including increasing stability, refolding upon-rehydration when eluting during purification (See page 2-3). Vulfson also teaches methods of covalently binding (e.g. crosslinking tyrosine tag on the phenolic residue on surface) of protein of interest on the surface of substrate for analysis (See claims 1-6).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide covalent tag on the query protein on the surface of substrate bead as taught by Vulfson to take advantages of increasing stability and maintaining tertiary structural conformational integrity during eluting in analyzing target molecules. One ordinary skilled in the art would have been motivated to do so in order to have more accurate analysis.   

With regard to claim 8-10, Lee using cells (transcription vector from the polynucleotide and tag) in vivo for the assay (See above).

With regard to claim 12-13, the target molecules can be a protein, nucleic acid DNA/RNA (see above).

With regard to claim 14, Lee uses UV for crosslinking. 


s 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Vulfson as applied to claims 1, 8-10, 12-15 and 16-17 above, and further in view of Chee (US 20190145982; IDS reference).

Both Lee and Vulfson references have been discussed above but no explicit teaching is revealed in using barcodes for identifying purpose. Lee discloses identifying protein-RNA binding study.

Chee teaches molecular recognizing and characterization of a protein, peptide, RNA or DNA (see section 0005, 0223, 0241). Chee teaches using protein fuses with DNA barcode for identifying purpose (See section 0257, 0273).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate use an alternative protein fusion tag labeling method as taught by Chee for identifying the target binding in the assay as labeling on the protein ligand in Lee’s assay with reasonable expectation.

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to identify the binding query-target complex, and there were a number of methodologies available to do so, such as DNA barcode, sequencing, mass spectrometry, or HPLC.  The skilled artisan would have reasons to try these alternative methodologies with reasonable expectation that at least one would be successful.  
 
With regard to claim 11, the HaloTag used by Chee is covalently bound to the query protein and the counterpart polypeptide (see section 502). 

s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Vulfsona and Chee as applied to claims 1, 2-3, 8-15 and 16-17 above, and further in view of Li (J. Mol. Biol. 2014 426: 309-317).

Lee, Vulfson and Chee references have been discussed and Chee teaches labeling query protein with HaloTag in improving detection sensitivity.  However, none of the references teaches using peptide tag pairs, i.e. polypeptide tag and its counterpart polypeptide forming covalent on the target-ligand for detection, such as SpyTag/SpyCatcher.

Li teaches using the above polypeptide tag and its counterpart polypeptide system, i.e. SpyTag/SpyCatcher system for protein-ligand interaction identification. The system can place SpyTag at either N-terminus, or C-terminus or an internal position on a query protein followed by interacting with its counterpart SpyCatcher to form an isopeptide bound (covalent). This reaction offers advantages in the assay, including time-saving (rapid reaction), flexibility in labeling sites (N, C terminus sites or middle portion on the protein), suitable in diverse conditions, including pH and temperature changes (See page 309, right column; Figure 1 where an isopeptide is formed rapidly by interaction of SpyTag/SpyCathcer labeled molecules). 

    PNG
    media_image1.png
    154
    384
    media_image1.png
    Greyscale
 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate one to use an alternative peptide tagging method, such as the SpyTag/SpyCatcher tag as taught by Li for identifying the target binding in the assay by taking advantages in the assay with reasonable expectation.

Under the same rationale of KSR case law, the system of SpyTag/SpyCatcher is well known and commonly practiced in the art for identifying protein, DNA, or RNA since 2014, it would have been prima facie obvious for a try as an alternative way for identifying target molecules by one ordinary skilled in the art and would have reasonable expectation of success.  

14.	The following article is considered pertinent to the instant invention but is not cited as prior art for office action.
					Pertinent Prior Art

Zakeri “Peptide tag forming a rapid covalent bound to a protein, through engineering a bacterial adhesion”  PNAS  2012 109: E692-E697)

Castello  “Identification of RNA-binding domains of RNA-binding proteins in cultured cells on a system-wide scale with RBDmap”  (Nature Protocols  2017  12:2447-2464).

					Conclusion 

15.	No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641